DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 12-29  are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Gelman (Reg no 41034) on 8/10/2022.

10. (Currently Amended) A method for establishing a telecommunication connection, comprising:
	assigning a first terminal to a first switching node and assigning a second terminal to another, second switching node, 
registering the second terminal via a registration at a central Direct Station Selection (DSS) server using a general switching protocol, wherein the registration of the second terminal is provided in a local protocol for call pickup and transferred into the general switching protocol and forwarded to the central DSS server, and
a local server checking during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server performing the registering of the second terminal at the central DSS server;
after the registering of the second terminal, directing the pickup of the call by a third terminal to the first terminal so that the pickup of the call occurs through the second terminal across nodes by using the general switching protocol so that the call is directed to the second terminal to be picked up at the second terminal instead of the first terminal while other call legs for the call pickup are not taken into account in the directing of the pickup of the call by the second terminal.


11. (Cancelled)

12. (Currently Amended) The method of claim 

13. (Currently Amended) The method of claim registration as a second terminal for picking up a call directed from the third terminal to the first terminal.

14. (Currently Amended) The method of claim 

15. (Previously Presented) The method of claim 10, wherein Computer Supported Telecommunications Applications (CSTA) is the general switching protocol, and Session Initiation Protocol (SIP) is the local switching protocol, further comprising activating "CSTA: SetLampMode" at the second terminal by the central DSS server based on "CSTA: Delivered Events" when a call is directed from the third terminal to the first terminal, signaling for call pickup through the second terminal and the activating occurs via CSTA across switching nodes.

16. (Previously Presented) The method of claim 15, wherein the second terminal is a SIP endpoint and the call directed from the third terminal to the first terminal is signaled at the second terminal using "SIP: Notify" and is picked up using "SIP: Invite".

17. (Previously Presented) The method of claim 10, wherein the directing of the pickup of the call by the third terminal to the first terminal occurring through the second terminal across nodes by using the general switching protocol comprises: registering the second terminal for a call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server placing the call on the second switching node as a result of the registering of the second terminal: after the second terminal is registered with the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal.

18. (Previously Amended) The method of claim 17, wherein the registering of the second terminal for the call number of the first terminal such that the second switching node forwards the registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server placing the call on the second switching node as a result of the registering of the second terminal comprises: the second switching node forwarding a registration of the second terminal to the central DSS server to facilitate registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button Is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal and the central DSS server placing the call onto the second switching node of the second terminal to facilitate pickup of the call at the second terminal instead of at the first terminal.

19. (Previously Presented) The method of claim 18, wherein the local protocol is a Session Initiation Protocol.

20. (Previously Presented) The method of claim 19, wherein the general switching protocol is a Computer Supported Telecommunications Applications protocol.

21. (Previously Presented) The method of claim 18, comprising storing the registration of the second terminal in a third party call control interface component.

22. (Previously Presented) The method of claim 21, wherein the first terminal, second terminal, DSS server, first switching node and second switching node are within a local area network and the third party call control interface component is a component of a local area network handler of the local area network.

23. (Previously Presented) The method of claim 22, wherein the local area network handler is configured to facilitate communication between the second terminal and the DSS server via a Session Initiation Protocol stack adapter.

24. (Previously Presented) The method of claim 23, wherein the first switching node is connected to the second switching node via at least one network trunk.

25. (Previously Presented) The method of claim 22, wherein the first switching node is connected to the second switching node via at least one network trunk.

26. (Currently Amended) A non-transitory computer readable storage medium containing instructions that are executable by at least one of a server and a terminal in a communications system,  the instructions defining a method implemented by the server or the terminal that executes the instructions stored in the non-transitory computer readable storage medium, the method comprising:
assigning a first terminal to a first switching node and assigning a second terminal to another, second switching node,
 registering the second terminal for a call number of the first terminal such that the second switching node forwards a registration of the second terminal to a central  Direct Station Selection (DSS) server such that the call directed from  a third terminal to the first terminal is answerable at the second terminal via the DSS server as a result of the registering of the second terminal, wherein the registration of the second terminal provided in  a local protocol for call pickup is transferred into a general switching protocol and forwarded to the central DSS server for registering the second terminal with the central DSS server;
checking during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, performing the registering of the second terminal at the central DSS server;
 after the second terminal is registered with central the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal via use of the general switching protocol while other call legs for the call pickup are not taken into account in the directing of the pickup of the call at the second terminal.

27. (Previously Presented) The non-transitory computer readable storage medium of claim 26, wherein the registering of the second terminal for the call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server as a result of the registering of the second terminal comprises: 
registering a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal; 

28. (Currently Amended) A telecommunication system, comprising: 
multiple switching nodes, each switching node having a respective local server and associated terminals arranged in a network, the switching nodes comprising a first switching node and a second switching node, a first terminal assigned to a first switching node and a second terminal assigned to  a second switching node; and 
a central Direct Station Selection (DSS) server for controlling the telecommunication system using a general switching protocol, 
wherein terminals of a switching node are controlled by the local server of that switching node using a local protocol comprising control commands for node-internal call pickup between terminals registered within the switching node for call pickup, 
the central DSS server and the multiple switching nodes being located within the network and are provided to transfer the control commands provided in a local protocol for picking up calls in the general switching protocol and providing them to the multiple switching nodes located across nodes within the network through the central DSS server via registration of a terminal provided in the local protocol for call pickup being transferred into the general switching protocol and forwarded to the central DSS server such that a telecommunication connection for a call directed from a third terminal to the first terminal assigned to the first switching node is establishable at the second terminal instead of the first terminal via a pickup of the call at the second terminal via the central DSS server responding to detection of the call by adding a call leg to the call to place the call onto the second switching node while other call legs for the call pickup are not taken into account based on a prior registration of the second terminal with the central DSS server;
a local server configured to check during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server performing the registering of the second terminal at the central DSS server.

29. (Previously Presented) The telecommunication system of claim 28, wherein the second switching node is configured to forward a registration of the second terminal to the central DSS server to facilitate the prior registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for a call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal. 

Allowable Subject Matter
Claims 10, 12-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, Prior art doesn’t teach “a local server checking during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server performing the registering of the second terminal at the central DSS server;
after the registering of the second terminal, directing the pickup of the call by a third terminal to the first terminal so that the pickup of the call occurs through the second terminal across nodes by using the general switching protocol so that the call is directed to the second terminal to be picked up at the second terminal instead of the first terminal while other call legs for the call pickup are not taken into account in the directing of the pickup of the call by the second terminal.” in addition to other limitations of claim 10. 


Regarding claim 26, Prior art fails to teach the combination of “checking during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, performing the registering of the second terminal at the central DSS server;
 after the second terminal is registered with central the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal via use of the general switching protocol while other call legs for the call pickup are not taken into account in the directing of the pickup of the call at the second terminal” In addition to other limitations of claim 26.

Regarding claim 28, Prior art fails to teach “the central DSS server and the multiple switching nodes being located within the network and are provided to transfer the control commands provided in a local protocol for picking up calls in the general switching protocol and providing them to the multiple switching nodes located across nodes within the network through the central DSS server via registration of a terminal provided in the local protocol for call pickup being transferred into the general switching protocol and forwarded to the central DSS server such that a telecommunication connection for a call directed from a third terminal to the first terminal assigned to the first switching node is establishable at the second terminal instead of the first terminal via a pickup of the call at the second terminal via the central DSS server responding to detection of the call by adding a call leg to the call to place the call onto the second switching node while other call legs for the call pickup are not taken into account based on a prior registration of the second terminal with the central DSS server;
a local server configured to check during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server performing the registering of the second terminal at the central DSS server.” in addition to other limitations of claim 28.
	
Claims 12-25,27,29 are allowed as being dependent on claim 10, 26 or 28.

Prior art, Yang (US 20100086118) teaches call pick up however, it doesn’t teach checking during registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, registering the second terminal at the central DSS server  using the general switching protocol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416